Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group I without traverse is acknowledged.

Claims 1,2,5-8,11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, does the “suitable means” relate to structure or a step?
	As to claim 1, what exact structure (or step) does the “suitable means” correspond to in the disclosure?  Such is necessary to comprehend the structure (or step), and any equivalents.
	As to claim 1, “the measurement methods” (line 5) lack antecedent basis, especially as the claim is directed to one “method” (line 1).
As to claim 1, does the “known means” (line 6) relate to structure or a step?
	As to claim 1, what exact structure (or step) does the “known means” (line 6) correspond to in the disclosure?  Such is necessary to comprehend the structure (or step), and any equivalents.  Mean plus functional limitation must have support by way of either clearly defined structure or steps.
	As to claim 1, how are levels “interpreted” (last line) as such?  Are average values measured, or do the measurements provide quantitative measures that are subsequently employed to determine average values?   
	




As to claim 2, the degree indefiniteness is this claim is overwhelming.  Please carefully consider the following:
The “can also” (line 7) is confusing, as it’s unclear if such is an alternative, or in addition to, or even a mere possibility.  
Use of multiple sentences in any claim will not be permitted in this, or any other claim.  Such needs to be fully addressed in this, and every other claim.   
		What exact structure does the “Normalizing means” (line 9) correspond to in the disclosure?  Such is necessary to comprehend the structure (or step), and any equivalents.  Is such means even structural or a step?
		Terms such as “may” (lines 13,15), “for example” (likes 13,14), “preferably” (lines 26,43), “like” (line 29) are indefinite.
		The “step g” (line 25) is confusing, as such has yet to be obtained.  Is the “g” in “step g” correct?
		As to lines 29-30, is that isolated sentence (part of) a step in this method? There is no suggestion that such is the case.
		As to line 34, is it -800 C, or -80 degrees C?
		As to line 37, does the step include quantifying?  The phrase “in order to” (line 37 is indefinite.
		As to line 41, this claim calls for “resuspending”, when nothing was earlier suspended.  Is an original suspending to somehow be inferred in one of the many steps?
		As to lines 51-52, what limited step does this isolated sentence add to the method claim?  
		As to claim 52, “cortisol extraction ear-wax protocol” is undefined.
		As to lines 53-54, “the same procedure” lacks antecedent basis.  Such is undefined in a manner that clearly identifies such procedure.  The procedure must be clearly defined in the claim, as steps often are.
		As to lines 53-54, is the procedure to extract cortisol from the “first solution” the same as that to extract cortisol from the second solution?
		As to line 56, “reconstituting” is confusing, as such was not ever carried out before.
		As to lines 56-59, how is an assay “given by the manufacturer”?  Is this step limited such that the buffer delivers, gifts or something else by a manufacturer?  What does “given” (line 56 mean in the context of this claim?
		As to lines 57-59, is “quantification … solution” performed on each of the “samples” (line 56)?  Such is not clear.  Does “allows” (line 57) mean that such is carried out?  Method claims require clear, individual steps.
		As to line 61, “the specimen” lacks antecedent basis.  What might such relate to in this claim?
		As to line 60, what does “- microplate reader (NovoStar) –“ mean in the context of this claim?  Is such particular NovoStar reader to be used?  What NovoStar reader is of record permits for such?  Is NovoStar a manufacture or mere owner of such reader?
		As to line 65, “may” is indefinite.  How can possibilities by themselves narrow the step of lines 62-67?
		As to line 68, “the Kit SERA-PACK PLUS (Bayer Heath Care)” lacks antecedent basis.  What structure does such kit include?  What structure (in any) in the disclosure depicts such in a clear manner?  Note that there is no disclosure regarding exactly what that kit contains.  Is there a description of such kit published in the prior art?  Such should be in the record to comprehend exactly what this method entails.
	As to claim 11, what exact structure does the “coupling means” (line 4) correspond to in the disclosure?  Such is necessary to comprehend the structure, and any equivalents.  
As to claim 11, what exact structure does the “coupling means” (line 7) correspond to in the disclosure?  Such is necessary to comprehend the structure, and any equivalents. 
As to claim 11, why are lines 5-10 indented under “a handle” (line 4)?  Is all of the structure of lines 5-10 a portion of the handle?  Such is not consistent with Figure 1’s identification of handle 1.
As to claim 11, isn’t “an extraction device” (line 3) the same as the “suitable means” (line 3, claim1)?  Either the same structure is being claimed twice, or this method has 2 different samplers.  What is Applicant’s intent?
AS to claim 11, “its plastic support” (line 14) and “the resulting solution” (line 16) lack antecedent basis.
As to claim 11, what does the “Kit” include?  What structure does such relate to in the disclosure?  Note that there is no disclosure regarding exactly what that kit contains.  Is there a description of such kit published in the prior art?  Such should be in the record to comprehend exactly what this method entails.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble (“Blue whale … profiles) in view of SU ‘459.
Trumble et al (1449) teach testing for cortisol (line 12, left col. P. 16922) by testing whale earplugs, along with other elements (lines 31-39, right hand col., p. 16925).
Trumble does not refer to testing for glucose from earwax.
As to claim 1, it would have been obvious to test for glucose because SU ‘459 teaches the glucose too may readily be determined in earwax, suggest of another test that will allow for revealing the health of a blue whale.

Comments regarding non-elected claims that should not be addressed by Applicant:
	As to claim 22, what exact structure does the “coupling means” (line 2) correspond to in the disclosure?  Such is necessary to comprehend the structure, and any equivalents.1  
As to claim 22, what exact structure does the “coupling means” (line 5) correspond to in the disclosure?  Such is necessary to comprehend the structure, and any equivalents.2
As to claim 22, why are lines 3-8 indented under “a handle” (line 2)?  Is all of the structure of lines 2-8 a portion of the handle?  Such is not consistent with Figure 1’s identification of handle 1.
As to claim 22, the last 2 lines suggest a step (“is cleaned”), and thus it’s not clear if the claim is a “device” (line 1) or a method.  The term “cleaned” is a verb.  Maybe Applicant intends the “device” to be - - configured to clean - - ?  What is Applicant’s intent?
	As to claim 24, either “a star shaped cross section” is mistakenly being claimed twice, or is inconsistent with the specification/drawing which suggests just one.  
	As to claim 30, is this claim a “device” (line 1) or a method?  Note that “is obtained by inserting” is a step.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         









    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 23 would not have been rejected on this point, as claim 23 cures the ambiguity.
        2 Claim 23 would not have been rejected on this point, as claim 23 cures the ambiguity.